___________

                            No. 95-3377
                            ___________

In re: Sharon N. Gunberg,       *
                                *
          Debtor.               *
_______________________________ *
                                *
Minneapolis Community           *   Appeal from the United States
Development Agency,             *   District Court for the
                                *   District of Minnesota.
          Appellee,             *
                                *         [UNPUBLISHED]
     v.                         *
                                *
Sharon N. Gunberg,              *
                                *
          Appellant.            *


                            ___________

                  Submitted:   June 14, 1996

                      Filed: August 15, 1996
                           ___________

Before BOWMAN, JOHN R. GIBSON, and BEAM, Circuit Judges.

                            ___________

PER CURIAM.


     Sharon N. Gunberg sought relief under the Bankruptcy Laws.
The Minneapolis Community Development Agency filed a complaint
objecting to Gunberg's discharge.     In the ensuing adversary
                                  1
proceeding, the Bankruptcy Court denied Gunberg's discharge.
Gunberg appealed to the District Court,2 which affirmed the
judgment of the Bankruptcy Court.   Gunberg now appeals to this



    1
     The Honorable Nancy C. Dreher, United States Bankruptcy Judge
for the District of Minnesota.
        2
       The Honorable Michael James Davis, United States District
Judge for the District of Minnesota.
Court, arguing that the Bankruptcy Court erred in several respects
and that the decision of the District Court should be reversed.


     Having considered all of Gunberg's arguments, we conclude that
the Bankruptcy Court committed no error of law, that the District
Court's decision affirming the Bankruptcy Court is correct, and
that an opinion by this Court would lack precedential value.
Accordingly, the decision of the District Court is affirmed without
further discussion.


     AFFIRMED.   See 8th Cir. R. 47B.

     A true copy.


          Attest:


                 CLERK, U. S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                 -2-